
	

113 HR 4498 IH: Legitimate Use of Medicinal Marijuana Act
U.S. House of Representatives
2014-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4498
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2014
			Mr. Griffith of Virginia introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To provide for the legitimate use of medicinal marijuana in accordance with the laws of the various
			 States.
	
	
		1.Short titleThis Act may be cited as the Legitimate Use of Medicinal Marijuana Act or the LUMMA.
		2.Scheduling of marijuana; prescriptions
			(a)ScheduleMarijuana is moved from schedule I of the Controlled Substances Act to schedule II of such Act.
			(b)Prescription
				(1)In generalIn a State in which marijuana may be prescribed by a physician for medical use under applicable
			 State law, no provision of the Controlled Substances Act (21 U.S.C. 801 et
			 seq.) or of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et
			 seq.) shall prohibit or otherwise restrict—
					(A)the prescription of marijuana by a physician for medical use;
					(B)an individual who is an authorized patient from obtaining, possessing, transporting within the
			 individual’s State, or using marijuana for that individual’s medical use;
					(C)an individual authorized under State law to obtain, possess, transport within their State, or
			 manufacture marijuana, from obtaining, possessing, transporting within
			 that State, or manufacturing marijuana pursuant to that authorization; or
					(D)a pharmacy or other entity authorized under State law to distribute medical marijuana to an
			 authorized patient, from obtaining or possessing marijuana for that
			 purpose, or from distributing marijuana to an authorized patient for
			 medical use.
					(2)ProductionNo provision of the Controlled Substances Act (21 U.S.C. 801 et seq.) or of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) shall prohibit or otherwise
			 restrict an entity authorized by a State, in which marijuana may be
			 prescribed by a physician for medical use, for the purpose of producing
			 marijuana for prescription by a physician for medical use, from producing,
			 processing, or distributing marijuana for such purpose.
				3.DefinitionsIn this Act—
			(1)the term authorized patient means an individual using marijuana in accordance with a prescription of marijuana by a physician
			 for medical use;
			(2)the term physician means a practitioner of medicine, who—
				(A)graduated from a college of medicine or osteopathy; and
				(B)is licensed by the appropriate State board;
				(3)the term prescription means an instruction written by a medical physician in accordance with applicable State law that
			 authorizes a patient to be issued with a medicine or treatment; and
			(4)the term State includes the District of Columbia, Puerto Rico, and any other territory or possession of the
			 United States.
			4.Relation of Act to certain prohibitions relating to smokingThis Act does not affect any Federal, State, or local law regulating or prohibiting smoking in
			 public.
		
